Citation Nr: 1518646	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-12 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for nausea.

3.  Entitlement to service connection for nose bleeds.

4.  Entitlement to service connection for frostbite residuals.

5.  Entitlement to service connection for insomnia.

6.  Entitlement to service connection for dizziness.

7.  Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to October 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In February 2014, the Veteran testified before the undersigned during a video-conference hearing.  A transcript of the hearing is included in the electronic claims file.  The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  During the hearing, the Veteran requested that the Board hold the record open for an additional 30 days to allow him to submit additional evidence.  See 38 C.F.R. § 20.709 (2014).  However, VA did not receive any such evidence.

The Board reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision.

The issue of entitlement to service connection for frostbite residuals is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Headaches are not attributable to service and an organic disease of the nervous system involving headaches was not manifest within one year of separation from service.

2.  Nausea was not incurred in or aggravated by service.

3.  Nose bleeds were not incurred in or aggravated by service.

4.  Insomnia was not incurred in or aggravated by service.

5.  Dizziness was not incurred in or aggravated by service and an organic disease of the nervous system involving dizziness was not manifest within one year of separation from service.

6.  Memory loss was not incurred in or aggravated by service and an organic disease of the nervous system involving memory loss was not manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for headaches have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for nausea have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

3.  The criteria for entitlement to service connection for nose bleeds have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).
4.  The criteria for entitlement to service connection for insomnia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

5.  The criteria for entitlement to service connection for dizziness have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

6.  The criteria for entitlement to service connection for memory loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A letter dated in November 2011 notified the Veteran of the elements of service connection and informed him of his and his VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim of service connection.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The Board notes that in January 2012, the AOJ asked the Veteran to provide authorization with a correct address for VA to obtain the PMRs of Dr. T. and associates.  The Veteran did not respond.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the Veteran has not provided an updated release form for the requested private treatment records, it is not possible for VA to obtain them; hence, no further action in this regard is warranted.  Additionally, although the Veteran requested that the record be held open to allow him to submit additional medical evidence in support of his claims at the February 2014, no such evidence has been received.  The duty to obtain relevant records is therefore satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide a medical examination or obtain a medical opinion to decide this claim. An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case.  McLendon, 20 Vet. App. at 83.  The standards of McLendon are not met as to the claims for nausea, nosebleeds, insomnia, dizziness, and memory loss.  As discussed further below, the in-service incurrence of these conditions has not been shown and the evidence of record does not suggest that these disorders are otherwise related to service.  Thus, the second and third McLendon elements are not satisfied and, therefore, a VA examination is not required to decide these claims.  See McLendon, 20 Vet. App. at 83.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.
Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  This presumption is rebuttable by affirmative evidence to the contrary.  

Headaches

The Veteran has a current diagnosis of migraine headaches, documented on VA examination in December 2011. 

On the Veteran's September 1973 entrance examination, no abnormalities of the head or neurologic system were noted, and the Veteran voiced no complaints in this regard on the accompanying Report of Medical History.  In February 1974, the Veteran sought treatment for left-sided headaches.  He was prescribed Aspirin and was told to return if there was no improvement.  He did not return for further treatment.  On his October 1974 separation examination, no abnormalities of the head or the neurologic system were found and the Veteran did not report headaches.

At the February 2014 hearing, the Veteran testified that his headaches and the other disorders adjudicated below were caused by an incident in service in which he was pulled from a high bunk, taller than his own height, and fell to a steel floor, striking his head.  He contends he lost his vision as a result of the fall and his nose bled, and that the person who pulled him down was pressing his arm against the Veteran's throat upon his landing.  Hearing Transcript, p. 3-4.  At some point in the altercation, the person also ran the Veteran into a wall.  Id. at 3.

The Veteran is competent to report an in-service injury.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  However, the Veteran's service records are negative for any documentation of this incident.  There are no complaints or clinical findings related to a head injury or any residual of a head injury.  The Veteran made no mention of the head injury at the time of the February 1974 treatment for a headache, and the examiner did not note any injury to the head or face.  Again, on his October 1974 separation examination, no abnormalities of the head or neurologic system were noted, and the Veteran did not voice any complaints in this regard or mention the bunk incident.  The entire post-service medical record, and all correspondence received from the Veteran since the beginning of the appeal, are silent for any mention of the bunk incident.  The Veteran also did not mention the injury to the VA examiner during his December 2011 VA examination for headaches. 

In light of his earlier denials of trauma to the head, the Board finds the recent Veteran's assertions of in-service head injury, made only at the February 2014 hearing, are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service.)   Additionally, the Veteran's silence on the matter, when otherwise reporting his past medical history to treatment providers constitutes negative evidence.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

On the matter of whether the Veteran's current headache disorder could be related to the 1974 headache, the December 2011 VA examiner offered a negative opinion.  The examiner's review of the record revealed that the Veteran did not seek treatment for headaches post-service until 2002, and "his current headache description is unrelated to that single headache he experienced while on active duty-that being a transient problem resolved with analgesic medication and not recurrent."  Elsewhere in the report, the examiner also noted that the Veteran's current migraine headache disorder arose in approximately 1995, and is manifested by throbbing pain, nausea, and light sensitivity.  The in-service headache was "not at all typical or suggestive of [a] migraine."

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for headaches must be denied.

The Board finds the VA examination report of December 2011 is adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner based his conclusion on a review of the claims file and examination of the Veteran.  He reviewed and accepted the Veteran's reported history and symptoms in rendering the opinion, including the report of in the in-service headache.  He provided a rationale for the conclusions reached.  

The only other evidence to the contrary of the VA examination report is the lay evidence.  Although the Veteran is competent to report his symptoms, the matter of whether his migraine headache disorder relates to service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); 38 C.F.R. § 3.317(a)(1) and (3).  Instead, such a determination must be made by a medical professional with appropriate expertise.  See id.  Because the Veteran's statements are not based on medical training and/or experience, his assertion that his stomach disorder relates to service does not constitute competent evidence and, therefore, is outweighed by the VA examiner's opinion, which was rendered by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

The Board additionally notes that while chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not document a neurological or headache disorder within one year of the Veteran's October 1974 discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, such presumptive service connection is not warranted.  

As for a continuity of symptomatology between the present condition and in-service injury or disease, any contentions in this regard are not credible because they are inconsistent as described above.  Additionally, migraine headaches were not noted during service, and characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable as to this claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Nausea, Nosebleeds, Insomnia, Dizziness, & Memory Loss

Nausea has been documented in various VA treatment records, including those of December 2011 and May 2012.  See, e.g., Virtual VA Entry March 1, 2013, p. 40, 45, 71.   The Veteran has been diagnosed with insomnia, including, for example, in May 2012.  Id. at 41.  He reported lightheadedness in April 2010.  Moreover, the Board finds the Veteran competent to report experiencing nausea, nosebleeds, insomnia, dizziness, and memory problems.  See Jandreau, 492 F. 3d at 1372.  Resolving any doubt in the Veteran's favor, the first element of the service connection claim, a current disability, is satisfied for purposes of this discussion.

However, as discussed above, the Board finds that the Veteran's account of an in-service head injury is not credible.  The STRs are otherwise devoid of any complaints, diagnoses, or treatment involving nausea, nosebleeds, insomnia, dizziness, or memory loss.  On the October 1974 separation examination, no abnormalities of the head, gastrointestinal system, face or nose, neurologic system, or psychiatric system, were found.  The Veteran raised no related complaints.

In addition to the lack of evidence showing that nausea, nosebleeds, insomnia, dizziness, or memory loss manifested during active duty service, the evidence of record does not link any of these disorders to the Veteran's military service.  To the contrary, nausea, for example, has been attributed to various medications and the Veteran's headaches.  See, e.g., Virtual VA Entry March 1, 2013, p. 40, 45, 71.  Dizziness has also been attributed to the Veteran's headaches.  Id. at. 80.  As there were no complaints, treatment, or diagnosis of these disorders in service, and the Board does not find the Veteran's reports of an in-service head injury to be credible, there is no injury, disease, or event to which a current disorder could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease.)  
Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board has considered the Veteran's own assertions that these disorders are related to military service.  Although the Veteran is competent to report his symptoms, the matter of whether nausea, nosebleeds, insomnia, dizziness, or memory loss relate to service are medically complex determinations that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); 38 C.F.R. § 3.317(a)(1) and (3).  Instead, such a determination must be made by a medical professional with appropriate expertise.  See id.  Because the Veteran's statements are not based on medical training and/or experience, his assertion that these disorders relate to service does not constitute competent evidence.

In addition, as discussed above, there is no documentation of an organic disease of the nervous system manifested by dizziness or memory loss from within one year of the Veteran's October 1974 discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, such presumptive service connection for these disorders as chronic diseases is not warranted.  

As for a continuity of symptomatology between the present conditions and an in-service head injury, any contentions in this regard are not credible because they are inconsistent as described above.  Additionally, a dizziness and memory loss were not noted during service, and characteristic manifestations of the disease processes were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in as to these claims.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for headaches is denied.

Service connection for nausea is denied.

Service connection for nose bleeds is denied.

Service connection for insomnia is denied.
Service connection for dizziness is denied.

Service connection for memory loss is denied.


REMAND

Additional development of the claim for service connection for frostbite residuals is required and the matter is REMANDED for the following action:

1.  Contact the Veteran and invite him to identify any pertinent evidence, both VA and private, regarding his frostbite residuals, if not already on file.  The RO/AMC should also request and obtain any existing VA treatment records, as well as any other records identified by the Veteran, if not already on file.

2.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his frostbite residuals.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner is requested to first clearly identify any current frostbite residuals.

Then, for each identified disability, offer comments and an opinion as to whether the disability began during active service or is related to any incident of service.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* May 2012 VA treatment record documenting a history of frostbite to legs in the 1970s, and the Veteran's report that right leg pain began shortly thereafter.  X-rays taken within the past two years revealed mild degenerative joint disease.   Virtual VA Entry March 1, 2013, p. 40/103.

* Veteran's testimony that while onboard ship in Rhode Island, he was required to stand watch on deck outside for approximately 14 hours, including throughout the night, because no one came to relieve him of his post. He testified that he sought medical treatment for cold weather exposure, which included pain pills and a type of ointment.  Hearing Transcript, p. 9-10.  (The examiner is advised that the Veteran is competent to describe symptoms which are capable of his lay observation.)

* Service records showing that in January 1974, the Veteran was stationed on the U.S.S. Coontz at Newport, Rhode Island
   
* October 1974 separation examination showing no abnormalities of the upper or lower extremities, skin, vascular system, or neurologic system   

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.
THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


